MEMORANDUM **
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Board of Immigration Appeals (“BIA”) did not abuse its discretion when it denied as untimely petitioner’s motion to reconsider. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003); 8 C.F.R. § 1003.2(b)(2). Accordingly, this petition for review is denied.
Additionally, to the extent that petitioner seeks review of the BIA’s ruling that it would not grant reconsideration sua sponte, we grant respondent’s motion to dismiss the petition for review for lack of jurisdiction. See Ekimian v. INS, 303 F.3d 1153, 1160 (9th Cir.2002).
The motion for stay of voluntary departure, filed after the expiration of the voluntary departure period, is denied. Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir. 2004).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.